DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, 6-8, 10-12, 14-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2008/0213874) in view of Horikawa et al. (US 2007/0295717).

Regarding claim 1, Mitchell et al. disclose a system for detecting a level of a fluid in a dispensing container, comprising: a pressure sensor 26 comprising a detection end disposed inside a dispensing canister 14 (par. 0027 and Fig. 3, pressure sensor 26 including detection end may be disposed in bottom of container 14) having a top and a bottom that is configured to dispense a fluid (par. 0025 and Fig. 1, outlet port 46 at bottom for dispensing fluid), the pressure sensor 26 operably attached to the canister (par. 0027, pressure sensor 26 mounted in or on bottom wall of canister 14); and a processing unit 115 comprising:  a motor control board 116 (par. 0051); and a control circuit (34 and/or various components of computer system 115) comprising a processor and programming resident in memory to determine the level at which the fluid is present (Fig. 6, par. 0023 and pars. 0046-0049, describing how all systems may be 
Mitchell et al. do not disclose a shaft from the top to the bottom of the canister that is able to rotate within the canister and comprising a scarper blade, but Mitchell et al. do disclose that there may be any of various types of motorized mixing components disposed in the canister (par. 0051) and that there may be any of various fittings in the canister for attaching an facilitating incorporation of components in the canister (par. 0037). 
Horikawa et al. disclose incorporating a motor operated mixing component that is fitted to a chemical reaction canister A, similar to the canister of Mitchell et al., wherein the mixing component includes a shaft from the top to the bottom of the canister A, wherein the shaft is able to rotate within the canister and further comprises at least one scraper blade 8 operably connected to the shaft (see Fit. 2), the at least one blade configured to contact or come into close proximity to an interior wall of the canister (Id., blade 8 is in close proximity to canister wall) (see par. 0108). It would have been obvious to one of ordinary skill in the art to incorporate the motorized mixing shaft and blades of Horikawa et al. into the system of Mitchell et al., in light of the fact that Mitchell et al. already teaches that a motorized mixing component may be used (par. 0051), and because it would provide the advantage of allowing the product within the canister to be efficiently and more thoroughly mixed.

Regarding claim 3, Mitchell et al. disclose the pressure sensor 26 being disposed at the bottom of the canister 14 (par. 0027).

Regarding claim 4, Mitchell et al. disclose that the pressure sensor 26 is configured to continuously detect pressure inside the dispensing container 14 (par. 0020, continuous measurements can be performed).

Regarding claim 6, Mitchell et al. disclose that the pressure sensor is configured such that it may sense the level at which the fluid is present when that level is any level from the bottom of the canister 14 up to the top of the canister in a continuous manner (see par. 0020).

Regarding claim 7, Mtichell et al. disclose that the pressure sensor 26 is selectably removable from the canister 14 (par. 0027 and Fig. 3, pressure sensor is a separate component mounted to the bottom of the canister and therefor may be removed).

Regarding claim 8, Mitchell et al. disclose that the pressure sensor comprises data indicative of one or more of fluid volume, fluid level in the canister, and/or fluid weight (par. 0020, sensor signals may be used to indicate volume or weight of fluid).

Regarding claims 10 and 11, the canister 14 of Mitchell et al. comprises an empty level state and a full level, i.e. the canister may be full or empty, and measurements with the pressure sensor may be made in these states and used for calibration by taking the difference of these measurements. Note that this is an apparatus claim and functional language about how the apparatus is used (e.g. taking the difference of two measurements and using it for a calibration) only limits the claim to the extent that it requires some structure that is capable of use in the claimed manner. Here, the structure of the canister of Mitchell et al. is capable of 

Regarding claim 12, Mitchell et al. disclose the system comprising a temperature sensor operably coupled with the canister configured to measure temperature of the fluid (par. 0043, thermocouple or RTD for measuring temperature).

Regarding claim 21, Mitchell et al. disclose that the dispensing canister may be rigid (canister 14 and inner container 18 may both be rigid, see par. 0021) and that it is configured to dispense colorant, or any fluid/material that is in it from a bottom portion of the dispensing canister (outlet port 46 for dispensing from bottom of canister, see Fig. 1 and par. 0025). Note that this is a functional limitation of an apparatus type claim and therefore only requires that the apparatus be capable of performing the claimed function.


Regarding claim 14, Mitchell et al. disclose a system for detecting a level of a fluid in a dispensing container, comprising: a plurality of dispensing canisters (see par. 0047, discussing multiple canister bioreactors controlled by a control system), a dispensing canister 14 having a top and a bottom that is configured to dispense a fluid (par. 0025 and Fig. 1, outlet port 46 at bottom for dispensing fluid); at least one pressure sensor 26 operably attached to one of the dispensing canisters 14 and configured to continuously monitor pressure of the fluid (par. 0020, continuous measurements obtained), the pressure sensor 26 comprising a detection end disposed inside the dispensing canister  and operably attached to the canister (par. 0027 and Fig. 3, pressure sensor 26 including detection end may be disposed in bottom of container 14 
Mitchell et al. do not disclose a shaft from the top to the bottom of the canister that is able to rotate within the canister and comprising a scarper blade, but Mitchell et al. do disclose that there may be any of various types of motorized mixing components disposed in the canister (par. 0051) and that there may be any of various fittings in the canister for attaching an facilitating incorporation of components in the canister (par. 0037). 
Horikawa et al. disclose incorporating a motor operated mixing component that is fitted to a chemical reaction canister A, similar to the canister of Mitchell et al., wherein the mixing component includes a shaft from the top to the bottom of the canister A, wherein the shaft is able to rotate within the canister and further comprises at least one scraper blade 8 operably connected to the shaft (see Fit. 2), the at least one blade configured to contact or come into close proximity to an interior wall of the canister (Id., blade 8 is in close proximity to canister wall) (see par. 0108). It would have been obvious to one of ordinary skill in the art to incorporate the motorized mixing shaft and blades of Horikawa et al. into the system of Mitchell et al., in light of the fact that Mitchell et al. already teaches that a motorized mixing component may be used (par. 0051), and because it would provide the advantage of allowing the product within the canister to be efficiently and more thoroughly mixed.


Regarding claim 15, Mitchell et al. do not disclose the details of the additional canisters, but it would have been obvious to one of ordinary skill in the art to include all of the details of the described canister 14 in each canister of the plurality so that the other canisters and bioreactor processes taking place in them can be carried out with the same level of accuracy, efficiency and control.

Regarding claims 16 and 17, the canister 14 of Mitchell et al. comprises an empty level state and a full level, i.e. the canister may be full or empty, and measurements with the pressure sensor may be made in these states and used for calibration by taking the difference of these measurements. Note that this is an apparatus claim and functional language about how the apparatus is used (e.g. taking the difference of two measurements and using it for a calibration) only limits the claim to the extent that it requires some structure that is capable of use in the claimed manner. Here, the structure of the canister of Mitchell et al. is capable of being used to take empty and full measurements and using the difference of these measurements in a calibration.


Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2008/0213874) in view of Horikawa et al. (US 2007/0295717), as set forth above with regard to claim 1, and further in view of Cook et al. (US 2004/0255681).

Regarding claims 2 and 9, Mitchell et al. do not state that the pressure sensor is water-proof or sealed, explicitly. However, it is well-known to use a sealed sensor that is water-proof in order to protect the sensor parts from damage, corrosion, etc. Cook et al. specifically disclose a pressure sensor, such as a piezoresistive sensor that is water-proof and hermetically sealed from its environment, including non-sensing portions, such as portions of mounting pins 112,114 or portions of base 108 (par. 0048). It would have been obvious to one of ordinary skill in the art to employ the teachings of a water-proof sealed pressure sensor as taught by Cook et al., with the system sensor of Mitchell et al. in order to provide the known advantages of protection from damage and corrosion.


Claims 13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2008/0213874) in view of Horikawa et al. (US 2007/0295717), and further in view of Ayres (US 2016/0186543).

Regarding claim 13, the combination of Mitchell et al. Horikawa et al. discloses and/or suggests the system of claim 1 as set forth above, and further discloses an agitation motor 112 operably coupled with the canister 14 (par. 0051, motor 112 for mixing). Mitchell et al. disclose 


Regarding claim 18, Mitchell et al. disclose a system for detecting a level of a fluid in a dispensing container 14, comprising: a plurality of dispensing canisters (see par. 0047, discussing multiple canister bioreactors controlled by a control system), a dispensing canister 14 having a top and a bottom that is configured to dispense a fluid (par. 0025 and Fig. 1, outlet port 46 at bottom for dispensing fluid), the dispensing canister having an agitation motor 112 operably coupled with the bottom of the dispensing canister (Fig. 6, par. 0051, motor 112 for mixing); a pressure sensor 26, operably attached to the one of the dispensing canisters 14, the pressure sensor comprising a detection end disposed inside the dispensing canister 14 (par. 0027 and Fig. 3, pressure sensor 26 including detection end may be disposed in bottom of container 14) and operably attached to the canister and configured to continuously sense the level of the fluid in the dispensing container (par. 0020); and a processing unit 115 operably communicating with the dispensing canister 14, comprising: a motor control board 116; and control circuit (34 and/or various components of computer system 115) comprising a processor and programming resident in memory to determine the level at which the fluid is present (Fig. 
Mitchell et al. do not disclose a shaft from the top to the bottom of the canister that is able to rotate within the canister and comprising a scarper blade, but Mitchell et al. do disclose that there may be any of various types of motorized mixing components disposed in the canister (par. 0051) and that there may be any of various fittings in the canister for attaching an facilitating incorporation of components in the canister (par. 0037). 
Horikawa et al. disclose incorporating a motor operated mixing component that is fitted to a chemical reaction canister A, similar to the canister of Mitchell et al., wherein the mixing component includes a shaft from the top to the bottom of the canister A, wherein the shaft is able to rotate within the canister and further comprises at least one scraper blade 8 operably connected to the shaft (see Fit. 2), the at least one blade configured to contact or come into close proximity to an interior wall of the canister (Id., blade 8 is in close proximity to canister wall) (see par. 0108). It would have been obvious to one of ordinary skill in the art to incorporate the motorized mixing shaft and blades of Horikawa et al. into the system of Mitchell et al., in light of the fact that Mitchell et al. already teaches that a motorized mixing component may be used (par. 0051), and because it would provide the advantage of allowing the product within the canister to be efficiently and more thoroughly mixed.
Mitchell et al. do disclose there being a plurality of canisters in one system as set forth above, but do not explicitly state that all canisters of the plurality have all of the same characteristic features including being configured to dispense fluid, have a pressure sensor, having motors, having a processing unit, etc. (i.e. the details of any additional canisters are not discussed). However, one of ordinary skill in the art would find it obvious use a series of 

Mitchell et al. also do not disclose a dispenser motor for each canister. Ayres discloses a dispense port for dispensing fluid from a canister 44 which is controlled through a valve 46, and wherein the valve is controlled with a dispenser motor 46A (par. 0026). It would have been obvious to one of ordinary skill in the art to use a valve with dispenser motor as taught by Ayres for the dispensing port control in each of the canisters of Mitchell et al., because it provides the advantages of providing control over the dispensing and motor controlled valves can be precisely controlled and reduce incidence of improper operation due to contaminants in the valve.

Regarding claims 19 and 20, the canister 14 of Mitchell et al. comprises an empty level state and a full level, i.e. the canister may be full or empty, and measurements with the pressure sensor may be made in these states and used for calibration by taking the difference of these measurements. Note that this is an apparatus claim and functional language about how the apparatus is used (e.g. taking the difference of two measurements and using it for a calibration) only limits the claim to the extent that it requires some structure that is capable of use in the claimed manner. Here, the structure of the canister of Mitchell et al. is capable of being used to take empty and full measurements and using the difference of these measurements in a calibration.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 18, as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection has be set forth above, based in part on a new reference, to address the amendments to the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/           Primary Examiner, Art Unit 2861